 COLONIAL GARDENS CARE CENTERColonial Gardens Care Center, Inc. and United Food& Commercial Workers Union Local 698, AFL-CIO. Case 8-CA-16093-224 January 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISUpon a charge filed by the Union 20 September1982, the General Counsel of the National LaborRelations Board issued a complaint 10 November1982 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 28 July 1982, fol-lowing a Board election in Case 8-RC-12675, theUnion was certified as the exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs. 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981); Frontier Hotel,265 NLRB 343 (1982).) The complaint further al-leges that since 30 July 1982 the Company has re-fused to bargain with the Union. On 17 November1982 the Company filed its answer admitting inpart and denying in part the allegations in the com-plaint.On 25 April 1983 the General Counsel filed aMotion for Summary Judgment. On 28 April 1983the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. The Companyfiled a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the complaint, the Respondentdenies the Union's status as the exclusive collec-tive-bargaining representative of the employees inthe unit found appropriate in Case 8-RC-12675.The Respondent's answer also contests the validityof the Union's certification. Specifically, it assertsthat the Union sent false and defamatory informa-tion to employees during the campaign, posted"false propaganda," and improperly waived initi-ation fees. The Respondent further contends, bothin its answer and the response to Notice to ShowCause, that the Regional Director did not properlyinvestigate the Respondent's election objections,and that the Senior Executive Service has renderedunconstitutional any actions by the Regional Direc-268 NLRB No. 79tor (such as ordering the election, supervising theelection, reporting on the election, issuing findingsand making recommendations, and processing theinstant unfair labor practice case). The GeneralCounsel asserts that the Respondent seeks to reliti-gate issues that were raised or could have beenraised and decided in the representation case. Weagree with the General Counsel.Our review of the record, including the recordin Case 8-RC-12675, reveals that pursuant to aStipulation for Certification Upon Consent Elec-tion, an election was conducted 5 May 1982 amongemployees in the stipulated unit. The tally of bal-lots showed that of approximately 118 eligiblevoters, 69 cast ballots for, and 12 against, theUnion, with 5 challenged ballots. The challengedballots were not sufficient to affect the results ofthe election. On 11 May 1982, the Respondent filedtimely objections to conduct affecting the results ofthe election alleging, inter alia, that the Unionmade material misrepresentations of facts, distribut-ed defamatory material to employees, and improp-erly waived initiation fees. After conducting an in-vestigation, the Regional Director for Region 8issued his Report on Objections in which he rec-ommended that the Respondent's objections beoverruled. The Respondent then filed with theBoard exceptions to the Regional Director's report.In its exceptions the Respondent contended, interalia, that the Regional Director erred in failing toconduct an evidentiary hearing on the election ob-jections, and in finding that certain campaign litera-ture the Union had distributed and a document acertain employee had posted did not warrant set-ting aside the election. On 28 July 1982, the Boardissued a Decision and Certification of Representa-tive in which it adopted the Regional Director'srecommended disposition of the objections, andcertified the Union as the collective-bargaining rep-resentative of the employees in the stipulated unit.'It thus appears that the Respondent is attemptingto raise issues that were raised in the underlyingrepresentation case.I The Respondent's Objections 1, 2. and 4 in the underlying represen-tation case alleged, inter alia, that the Union made material misrepresen-tations of fact during the campaign. The Board adopted the Regional Di-rector's findings that the alleged misrepresentations were not objection-able under the standard set forth in General Knit of California, 239 NLRB619 (1978), and Hollywood Ceramics Co., 140 NLRB 221 (1962). After theUnion was certified, the Board issued its decision in Midland NationalLife Insurance Co., 263 NLRB 127, 133 (1982), overruling General Knitand Hollywood Ceramics, and held that the Board "will no longer probeinto the truth or falsity of the parties' campaign statements, and that [theBoard] will not set elections aside on the basis of misleading campaignstatements," In keeping with fn. 24 of that opinion, stating that the newstandard would be applied "to all pending cases in whatever stage," weconclude that the Respondent's misrepresentation allegations are withoutmerit on their face613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburgh Glass Co. v. NLRB, 313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding.2The Company does not offer to adduceat a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding. We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordinglywe grant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company, an Ohio corporation, operates anursing care facility in Tallmadge, Ohio, where itannually derives gross revenues in excess of$100,000, and receives goods valued in excess of$5000 directly from points located outside the Stateof Ohio. We find that that the Company is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Unionis a labor organization within the meaning of Sec-tion 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 5 May 1982 theUnion was certified 28 July 1982 as the collective-bargaining representative of the employees in thefollowing appropriate unit:All full-time and permanent part-time nursesaides, laundry employees, housekeeping em-ployees and maintenance employees employedat the Employer's 563 Colony Park Drive,' The Respondent's contention regarding the impact of the Senior Ex-ecutive Service upon the Regional Director's actions was raised for thefirst time in its answer to the complaint and response to the Notice toShow Cause in this proceeding. This issue could have been litigated inthe prior representation proceeding and the Respondent does not contendthat it has newly discovered or previously unavailable evidence concern-ing this matter. Accordingly, we find that this issue may not be litigatedin this unfair labor practice proceeding. We note that even if the Re-spondent's contentions were properly litigated in this proceeding theywould be found lacking in merit. See French Hospital Medical Center, 254NLRB 711 fn. 3 (1981).Tallmadge, Ohio location, but excluding allcasual and temporary employees, dietary em-ployees, maintenance supervisor, technical em-ployees, office clerical employees, professionalemployees, guards and supervisors as definedin the Act.B. Refusal to BargainSince 30 July 1982 the Union has requested theCompany to bargain, and since 30 July 1982 theCompany has refused. We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 30 July 1982 to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Company has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union. Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Colonial Gardens Care Center,Inc., Tallmadge, Ohio, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with United Food &Commercial Workers Union Local 698, AFL-CIO,as the exclusive bargaining representative of theemployees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.614 COLONIAL GARDENS CARE CENTER2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All full-time and permanent part-time nursesaides, laundry employees, housekeeping em-ployees and maintenance employees employedat the Employer's 563 Colony Park Drive,Tallmadge, Ohio location, but excluding allcasual and temporary employees, dietary em-ployees, maintenance supervisor, technical em-ployees, office clerical employees, professionalemployees, guards and supervisors as definedin the Act.(b) Post at its facility in 563 Colony Park Drive,Tallmadge, Ohio, copies of the attached noticemarked "Appendix."3Copies of the notice, onforms provided by the Regional Director forRegion 8, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with UnitedFood & Commercial Workers Union Local 698,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and permanent part-time nursesaides, laundry employees, housekeeping em-ployees and maintenance employees employedat the Employer's 563 Colony Park Drive,Tallmadge, Ohio location, but excluding allcasual and temporary employees, dietary em-ployees, maintenance supervisor, technical em-ployees, office clerical employees, professionalemployees, guards and supervisors as definedin the Act.COLONIAL GARDENS CARE CENTER,INC.615